IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RICK PAYNE,                            NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-0254

WARDEN, JACKSON
CORRECTIONAL INSTITUTION;
FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

     Respondents.
___________________________/

Opinion filed March 3, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Rick Payne, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.